Notice of Pre-AIA  or AIA  Status
The present application is being examined under the pre-AIA  first to invent provisions. 
DETAILED ACTION

1.  Claims 61-79 are pending. Applicant’s amendment filed on 6/11/2021 is acknowledged.

Claim Rejections - 35 USC § 103
2. The following is a quotation of 35 U.S.C. 103(a) which forms the basis for all obviousness rejections set forth in this Office action:

(a) A patent may not be obtained even though the invention is not identically disclosed or described as set forth in section 102 of this title, if the differences between the subject matter sought to be patented and the prior art are such that the subject matter as a whole would have been obvious at the time the invention was made to a person having ordinary skill in the art to which said subject matter pertains.  Patentability shall not be negatived by the manner in which the invention was made.

This application currently names joint inventors.  In considering patentability of the claims under 35 U.S.C. 103(a), the examiner presumes that the subject matter of the various claims was commonly owned at the time any inventions covered therein were made absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and invention dates of each claim that was not commonly owned at the time a later invention was made in order for the examiner to consider the applicability of 35 U.S.C. 103(c) and potential 35 U.S.C. 102(e), (f) or (g) prior art under 35 U.S.C. 103(a).


3. Claims 61-69, 72-73 and 76-77 are rejected under 35 U.S.C. 103(a) as being unpatentable over Ito et al. (FEBS Letters, volume 309, issue 1, 1992, of record) and Bartholomew et al. (WO 83/03678, of record), in view of Kakita et al. (Infection and Immunity, June 2006, p 3682-3683, or record), Queen et al. (US 5,585,089, of record), Raso (J of Biological chemistry, 272(44); 1997, of record), and Edwards et al. (US 2006/0141456, of record).

Ito teaches introduction of Histidine residues into various sites of a monoclonal antibody specific for hen egg-white lysozyme (abstract). The mAb taught by Ito as a whole antibody is accordingly considered to include “an Fc domain that has FcRn-binding activity” and as it is specific for lysozyme, it is considered to be “monospecific” and to bind the antigen “through the antigen-binding domain”. Ito teaches the cloning, 

Ito teaches measuring binding constants of the mutant antibodies with lysozyme at various pH values and finding that binding constants at higher pH 7.8 were higher than those of lower pH.5.2 (p. 87, ¶s1-3). 

Ito teaches producing the mutant antibodies using nucleotide sequences for the antibody (section 3.1). 

Bartholomew teaches screening a population of hybridomas and identifying those monoclonal antibodies having a high affinity in a first pH within the range of a Ka of preferably ≥1010 and a low affinity preferably ≤ 106 in a second pH environment (p. 3, lines 14-17, p. 4, lines 1-5 and 30-34 and spanning to p. 5, lines 1-2; claims 1-2, 13-15). 

Bartholomew teaches that an antibody is considered to exhibit a high affinity when its affinity constant (Ka) is about ≥109 and to exhibit a low affinity when its Ka is about ≤108 (p. 3, lines 23-24). 

Bartholomew teaches for example that if one wishes to obtain antibodies which exhibit a higher affinity at pH , and a low affinity at pH 4, the immobilized antigen is contacted with an excess of antisera at pH 7 and the immobilized antigen washed with a medium at pH 7 to remove antibodies which exhibit a low affinity at pH 7. The immunosorbent is then eluted at pH 4 to remove antibodies which exhibit a low affinity at pH 4 (p. 13, lines 27-34). 

With respect to claims 62, 72, and 76, Bartholomew teaches screening those hybridomas that secrete antibody specific for antigens such HGH (see for example 1), the HGH antigen considered consistent as a “soluble antigen”. 

Differences with claimed invention  

The teachings differ in the recitation that the antibody is formulated into a pharmaceutical composition.

The teachings further differ in the recitation that the antibody is a chimeric antibody (claim 63) and is a humanized antibody (claims 64, 69, 73, and 77).

Kakita teaches a human mAb with strong neutralizing activity against Diphtheria Toxin (title). Kakita teaches screening a human Ab library with DT and preparing the Abs in the form of an Ab fused with truncated and converted to immunoglobulin G1 (chimeric antibody) (p. 3682, last 4 lines and spanning 1st 5 lines in the second column). 

Queen teaches methods of producing and composition of humanized immunoglobulins which are advantageous in that they are substantially non-immunogenic in humans and retain substantially the same affinity as the donor immunoglobulin to the antigen (abstract).  Queen teaches that the humanized antibodies can be used in pharmaceutical compositions (column 19, lines 50-55) and administered for therapeutic treatments (column 24, lines 8-9). 

It would have been obvious to one of ordinary skill in the art at the time the invention was made to have substituted one of the pH dependent antibodies taught by Ito and Bartholomew with one of the IgG, chimeric or humanized type. Those of ordinary skill in the art would be so motivated because these types of antibodies were well known in the art as having various advantages as taught by Kakita and Queen. Substituting a known element for another, to yield the known result, is obvious. See KSR, 550 U.S. 15 416, 421.

The combined references still do not teach “formulating the produced antibody in a pharmaceutical composition”.

The teachings also differ in the specific recitation that the antibody has a KD(pH5.8)/KD(pH7.4) of 10-1,000 (claim 61) and KD(pH5.8)/KD(pH.74) is 30-400 (claim 66) and 40-400 (claim 67).  

However, Ito, which is discussed supra, teaches introduction of histidine residues into the CDRs of antibodies (see title). Ito as noted above teaches determining binding constants at higher pH 7.8 versus lower pH at pH 5.2. The binding constants of Ito are considered to be an alternative way to express binding affinity just as with applicant’s claimed KD ratio. 

Edwards as noted teaches "milieu-dependent targeted agents (MDTA)" such as an antibody, including pharmaceutical compositions of such agents, for milieu-dependent binding (¶s, 57, 118, 183) for characteristics such as improved binding and increased half-life (superior in retention in plasma) (¶238). Edwards further teaches that the difference between the first and second milieu is a difference in pH (¶61). In this respect, Edwards teaches that the binding moiety of the MDTA preferentially binds a micro target at one pH relative to another (¶120). Edwards teaches that in one embodiment, the milieu is the reaction conditions in which the MDTA contacts/binds to the micro target in an endosome (¶60). Edwards further teachings pharmaceutical compositions of the MDTAs (¶243-265)

Edwards exemplifies mutagenic primers designed to replace certain amino acids with histidine residues in the CDR3 region of both the H and L chains of an antibody-fusion protein (¶276) as well as combinatorial library where 40 selected positions were randomly replaced with Histidine (¶350). 


While the combined references do not teach the precise KD values currently claimed, it does not appear that the claim language or limitations result in a manipulative difference in the method steps when compared to the prior art disclosure.  See Bristol-Myers Squibb Company v. Ben Venue Laboratories 58 USPQ2d 1508 (CAFC 2001).  

Therefore, one of ordinary skill would recognize that the same method steps comprising administering the two antigens would also be able to have the same binding activity as recited by applicant. In addition, since the office does not have a laboratory to test the reference antibodies, it is applicant’s burden to show that the reference generated antibodies do not have the binding specificities recited in the claims. See In re Best, 195 USPQ 430, 433 (CCPA 1977); In re Marosi, 218 USPQ 289, 292-293 (Fed. Cir. 1983); and In re Fitzgerald et al., 205 USPQ 594 (CCPA 1980). 

Moreoever, it is well settled that “discovery of an optimum value of a result effective variable in a known process is ordinarily within the skill of the art. In re Boesch, 617 F.2d 272, 276, 205 USPQ 215, 219 (CCPA 1980). See also Merck & Co. v. Biocraft Labs. Inc., 874 F.2d 804, 809, 10 USPQ2d 1843, 1847-48 (Fed. Cir. 1989) and where the general conditions of a claim are disclosed in the prior art, discovering the optimum or workable ranges involves only routine skill in the art. In re Aller, 220 F2d 454, 456, 105 USPQ 233; 235 (CCPA 1955). See MPE §§2144.05 part IIA. 

Given the teachings of references such as Ito that antibodies having the requisite pH dependence could be screened, it would appear that binding affinity as defined by a KD ration would just be another way to express affinity binding and the precise KD would be optimization well within ordinary skill in the art, at least in absence of evidence to the contrary. 

From the teachings of the references, it is apparent that one of ordinary skill in the art would have had a reasonable expectation of success in producing the claimed invention.  Therefore, the invention as a whole was prima facie obvious to one of ordinary skill in the art at the time the invention was made, as evidenced by the references, especially in the absence of evidence to the contrary. 

Rebuttal to applicant’s arguments

Applicant asserts that Ito does not teach or suggest selecting an antibody having the characteristics recited in independent claim 61 or formulating such an antibody into a pharmaceutical composition and thus a skilled artisan would have no motivation to modify the teachings of Ito to arrive at the claimed method (p. 7, 3rd ¶ of the Response). Applicant further asserts that other references such as Bartholomew do not provide a reason for the skilled artisan to select to do the same (p. 7, next ¶).

Applicants arguments were fully considered but were not considered persuasive for the following reasons:

The histidine substituted antibodies which confer pH at a higher pH versus a lower pH and which appear to meet applicant’s claimed KD ratio is taught by both Ito and Barthelomew as outlined supra. While the references do not specifically teach formulating the antibodies in to a pharmaceutical composition, the secondary references such as Edwards teach histidine substitutions into the CDR regions of antibodies and formulating such antibodies into pharmaceutical compositions. One of skill in the art knowing the pH dependent antibodies taught by Ito and Bartholomew would according be motivated to similarly formulate the pH dependent Histidine dependent antibodies taught by Ito and Bartholomew into pharmaceutical compositions given the teachings of Edwards that antibodies which have the characteristics of preferentially binding a micro target at one pH relative to another can be formulated into pharmaceutical compositions. (¶120). 

Applicant’s additional arguments such as that one of skill in the art would not have formulated Raso’s antibody into a pharmaceutical composition which binds to DT at neutral pH but releases the antibody at a lower pH of the endosome would not be able to neutralize DT and thus would not protect cells from the cell death caused by DT was not considered persuasive because antibodies get formulated into excipients which are consistent with a pharmaceutical composition for different reasons. One of skill in the art reading the teachings of Ito and Bartholomew that pH dependent antibodies having Histidine substitutions in their CDR region were known in the art and additionally the teachings of references such as Edwards that pH dependent antibodies can be formulated into pharmaceutical compositions would leave one skilled in the art to formulate pH dependent Histidine antibodies such as those taught by Bartholomew and Ito into pharmaceutical compositions.  

4. Claims 61-79 are rejected under 35 U.S.C. 103(a) as being unpatentable over Ito et al. (FEBS Letters, volume 309, issue 1, 1992, of record) and Bartholomew et al. (WO 83/03678, of record), in view of Kakita et al. (Infection and Immunity, June 2006, p 3682-3683, or record), Queen et al. (US 5,585,089, of record), Raso (J of Biological chemistry, 272(44); 1997, of record) and Edwards et al. (US 2006/0141456, of record), as applied to claims 61-69, 72-73 and 76-77 are above, and further in view of Krummen et al. (US 2007/0269371, of record), Ward (US 2002/0098193, of record), the GE Healthcare Biacore Sensor Surface Handbook (2005-2007, of record).

The teachings further differ in the recitation that KD is determined using a surface plasmon resonance technique in which the antibody is immobilized, the antigen serves as analyte, and the following conditions are used: 10 mM MES buffer, 0.05% 

Krummen teaches that using BIAcore-2000 surface plasmon resonance (SPR) system to determine association and dissociation constants of antibody variants for binding to rat FcRN. Rat FcRN was coupled to the chip and IgG variants binding to the immobilized FcRn was measured using a 10 mM Mes-buffered saline, Tween-20 (polyxoyethlene sorbitan moonolaurate).

Ward teaches generation of increased half- life and serum persistence of an IgG fragment and resuspending of cell pellets in 50 Mm mes, 0.01% Tween (polyoxyethylene sorbitan monolaurate) and 150 Mm NaCl and using the supernatants in Surface plasmon Resonance (SPR) studies (¶s216-219 at example 4).

The Biacore Handbook also teaches that antibodies are readily immobilized on the sensor surface using amine coupling without compromising their antigen-binding capacity (section 3.2.2). 

It would have been obvious to one of ordinary skill in the art at the time the invention was made to substitute one of the screening methods taught by Iso and Edwards with surface plasmon resonance at the conditions recited. One of ordinary skill in the art at the time the invention was made would have been motivated to do so because as with the affinity detection methods used by Iso and Edwards, surface plasmon resonance was a well-known technique for determining antibody to antigen binding as taught by Krummen, warn and Biocore. Substituting a known element for another, to yield the known result, is obvious. See KSR, 550 U.S. 15 416, 421.

It is further noted that both Krummen and Ward teach buffer conditions for surface plasmon resonance (SPR) for the determination of both association and dissociation constants of antibody variants for binding to ligands. The buffers include Tween (polyoxyethylene sorbitan monolaurate) and NaCL and MES. The Biocore Handbook teaches that antibodies are readily immobilized on plasmon sensor chips for interaction binding measurement with ligands. Given that using such buffer constituents at nearly the same concentrations for SPR was well-known in the art, one of skill in the art would have considered any differences to be optimization well within the skill of the ordinary artisan, at least in absence of evidence to the contrary. 

From the teachings of the references, it is apparent that one of ordinary skill in the art would have had a reasonable expectation of success in producing the claimed invention.  Therefore, the invention as a whole was prima facie obvious to one of ordinary skill in the art at the time the invention was made, as evidenced by the references, especially in the absence of evidence to the contrary. 

Double Patenting
5. The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper time wise extension of the “right to exclude” granted by a patent and to prevent possible harassment by multiple assignees.  A nonstatutory double patenting rejection is appropriate where the claims at issue are not identical, but at least one examined application claim is not patentably distinct from the reference claim(s) because the examined application claim is either anticipated by, or would have been obvious over, the reference claim(s). See, e.g., In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); and In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).

A timely filed terminal disclaimer in compliance with 37 CFR 1.321(c) or 1.321(d) may be used to overcome an actual or provisional rejection based on a nonstatutory double patenting ground provided the reference application or patent either is shown to be commonly owned with this application, or claims an invention made as a result of activities undertaken within the scope of a joint research agreement. A terminal disclaimer must be signed in compliance with 37 CFR 1.321(b).

The USPTO internet Web site contains terminal disclaimer forms which may be used.  Please visit http://www.uspto.gov/forms/.  The filing date of the application will determine what form should be used.  A web-based eTerminal Disclaimer may be filled out completely online using web-screens. An eTerminal Disclaimer that meets all requirements is auto-processed and approved immediately upon submission.  For more information about eTerminal Disclaimers, refer to http://www.uspto.gov/patents/process/file/efs/guidance/eTD-info-I.jsp.  

6. Applicant has overcome the prior ODP rejections over U.S. Application No. 14/404,051 is also withdrawn because as noted by applicant, the application is abandoned. 


7. Claims 61-79 are provisionally rejected on the ground of nonstatutory obviousness- type double patenting as being unpatentable over claims 28-29, 58, 65-69, 74-75 and 82-86 of copending US Application No. 13/637,415 in view of over Ito et al. (FEBS Letters, volume 309, issue 1, 1992, of record) and Bartholomew et al. (WO 83/03678), Raso (J of Biological chemistry, 272(44); 1997, or record), Queen et al. (US 5,585,089, of record),  Edwards et al. (US 2006,0141456, of record), Krummen et al. (US 

This is a provisional obviousness-type double patenting rejection because the conflicting claims have not in fact been patented.
Although the conflicting claims are not identical, they are not patentably distinct from each other because both the current application and copending Application No. ‘415 claim a pH dependent antibody with better binding at pH 7.4 versus pH 5.8. The ‘415 further claims that at least one CDR sequence in the antigen-binding domain includes histidine residue and a histidine residue in at least one CDR sequence (claim 69). The ‘415 claims that the antibody can be chimeric and humanized (claim 74). The ‘415 claims a pharmaceutical composition comprising the antibody (claim 75). 
The ‘415 does not specifically claim that at least one amino acid in the VH or VL has been substituted with histidine as now currently claimed or the specific KD ratio for an antigen at pH 5.8 and pH 7.4 such as 10-1000, 10-400, 30-400 or 40-400. Nor does the ‘415 specifically claim producing the antibody VH and VL using nucleic acid coding the sequence for the antibody. 

However producing Histidine pH dependent antibodies using nucleic acid with these KD value would be obvious over and Bartholomew, and Edwards as well as the other secondary references as discussed supra. 

Applicant has traversed the provisional nonstatutory ODP rejection in that claims 51-52, 54-55 and 57-60 have been cancelled. However, Ito and Barthelomew teach pH dependent antibodies based on Histidine substitutions in the CDR region which together with the secondary references would render the claims obvious as discussed supra. 
Applicant has requested that the rejection be held in abeyance until allowable subject matter is identified.
As no allowable subject matter has been identified at this time, the provisional ODP cannot be withdrawn at this time. 
8. Claims 61-79 are provisionally rejected on the ground of nonstatutory obviousness- type double patenting as being unpatentable over claims 23, 32-34, 45-46, and 48-55 of copending US Application No. 14/379,825, in view of over Ito et al. (FEBS Letters, volume 309, issue 1, 1992, of record) and Bartholomew et al. (WO 83/03678), of record, Raso (J of Biological chemistry, 272(44); 1997, IDS Ref), Queen et al. (US 5,585,089, of record),  Edwards et al. (US 2006,0141456, of record), Krummen et al. (US 2007/0269371, of record), Ward (US 2002/0098193, of record) and the GE Healthcare Biacore Sensor Surface Handbook (2005-2007, of record).

provisional obviousness-type double patenting rejection because the conflicting claims have not in fact been patented.

Although the conflicting claims are not identical, they are not patentably distinct from each other because both the current application and copending Application No. ‘825 claim an antibody that has an antigen binding activity at lower pH 5.8 is lower than the antigen binding activity at pH7.4 (see claim 23). The ‘825 further claims that the antibody can by humanized IgG and includes at least one histidine residue in the variable region (claims 23 and 46). 

Although the ‘825 does not claim producing the antibody using nucleic acid that includes the encoding sequence for the antibody and formulating the antibody in a pharmaceutical composition as currently claimed, this  would be obvious of Ito, Bartholomew, Edwards and the other listed secondary references as discussed supra. 

Any remaining differences between the specific KD(pH5.8)/KD(pH7.4) ratios which are considered a measure of better binding affinity at pH7.4 versus pH 5.8 (a better binding at pH 7.4 would correspond to a lower KD value at pH7.4/denominator versus a higher KD at pH5.8 in the numerator, are considered as optimization well within the skill of the art given the claims of the ’825 which teach such KD ratios of 2 or more as well as the teachings of the secondary references as discussed supra.
Remaining differences such as those contained in currently claim 68 is also considered optimization well within the skill of the ordinary artisan as has been discussed supra with respect to Krummen, Ward and GE Healthcare Biocore Sensor Surface Handbook which teach buffer conditions for surface plasmon resonance which are nearly identical to those currently claimed for measuring the binding between antibodies and their ligands. 
Applicant has traversed the provisional nonstatutory ODP rejection in that claims 51-52, 54-55 and 57-60 have been cancelled. However, Ito and Barthelomew teach pH dependent antibodies based on Histidine substitutions in the CDR region which together with the secondary references would render the claims obvious as discussed supra. 
Applicant has requested that the rejection be held in abeyance until allowable subject matter is identified.
As no allowable subject matter has been identified at this time, the provisional ODP cannot be withdrawn at this time. 
9. Claims 61--79 are provisionally rejected on the ground of nonstatutory obviousness- type double patenting as being unpatentable over claims 29, 37-42 and 57-63 of copending US Application No. 14/349,884, in view of over Ito et al. (FEBS Letters, volume 309, issue 1, 1992, IDS Ref) and Bartholomew et al. (WO 83/03678), Raso (J of 

This is a provisional obviousness-type double patenting rejection because the conflicting claims have not in fact been patented.
Although the conflicting claims are not identical, they are not patentably distinct from each other because both the current application and copending Application No. ‘884 claim an antibody that has an antigen binding activity at lower pH that than the antigen binding activity at a second pH (claims 42 and 53-54). 
Although the ‘884 producing the antibody using nucleic acid that includes the encoding sequence for the antibody, this screening would be obvious in view of Ito et al. (FEBS Letters, volume 309, issue 1, 1992, IDS Ref) and Bartholomew et al. (WO 83/03678), Raso and Edwards as discussed supra.                                                                                                                                                                                                      
Any remaining differences between the specific KD(pH5.8)/KD(pH7.4) ratios which are considered a measure of better binding affinity at pH7.4 versus pH 5.8 (a better binding at pH 7.4 would correspond to a lower KD value at pH7.4/denominator versus a higher KD at pH5.8 in the numerator, are considered as optimization well within the skill of the art given the secondary references as discussed supra.
Remaining differences such as those contained in currently claim 68 is also considered optimization well within the skill of the ordinary artisan as has been discussed supra with respect to Krummen, Ward and GE Healthcare Biocore Sensor Surface Handbook which teach buffer conditions for surface plasmon resonance which are nearly identical to those currently claimed for measuring the binding between antibodies and their ligands. 
Applicant has traversed the provisional nonstatutory ODP rejection in that claims 51-52, 54-55 and 57-60 have been cancelled. However, Ito and Barthelomew teach pH dependent antibodies based on Histidine substitutions in the CDR region which together with the secondary references would render the claims obvious as discussed supra. 
Applicant has requested that the rejection be held in abeyance until allowable subject matter is identified.
As no allowable subject matter has been identified at this time, the provisional ODP cannot be withdrawn at this time. 
10. Claims 61-79 are provisionally rejected on the ground of nonstatutory obviousness- type double patenting as being unpatentable over claims 48, 52, 54-56, 58-60, 62-70 and 89-110 of copending US Application No. 14/007,947, in view Ito et al. (FEBS 

This is a provisional obviousness-type double patenting rejection because the conflicting claims have not in fact been patented.
Although the conflicting claims are not identical, they are not patentably distinct from each other because both the current application and copending Application No. ‘947 claim an antibody that has an antigen binding activity at lower pH that than the antigen binding activity at a second pH such as one where antigen-binding activity is lower at pH 5.8 than at pH 7.4, wherein the ratio of the KD value for antigen-binding activity at pH 5.8 to the KD value for antigen-binding activity at pH 7.4 is 2 or more (claims 89 and 90). 
Any remaining differences between the specific KD9pH5.8)/KD(pH7.4) ratios which are considered a measure of better binding affinity at pH7.4 versus pH 5.8 (a better binding at pH 7.4 would correspond to a lower KD value at pH7.4/denominator versus a higher KD at pH5.8 in the numerator, are considered as optimization well within the skill of the art given the claims of the ’947 which teach such KD ratios of 2 or more as well as the secondary teachings as discussed supra.
Remaining differences such as those contained in currently claim 68 is also considered optimization well within the skill of the ordinary artisan as has been discussed supra with respect to Krummen, Ward and GE Healthcare Biocore Sensor Surface Handbook which teach buffer conditions for surface plasmon resonance which are nearly identical to those currently claimed for measuring the binding between antibodies and their ligands. 
Applicant has traversed the provisional nonstatutory ODP rejection in that claims 51-52, 54-55 and 57-60 have been cancelled. However, Ito and Barthelomew teach pH dependent antibodies based on Histidine substitutions in the CDR region which together with the secondary references would render the claims obvious as discussed supra. 
Applicant has requested that the rejection be withdrawn because it has a later US filing date and there would be no other outstanding rejections.
However, other outstanding rejections in the application remain. Accordingly, the provisional ODP cannot be withdrawn at this time. 
11. Claims 61-79 are rejected on the ground of nonstatutory obviousness- type double patenting as being unpatentable over claims 1-21 of US Patent No. 10,472,623, in view .
Although the conflicting claims are not identical, they are not patentably distinct from each other because both the current application and the ‘627 claim an antibody that has an antigen binding activity at lower pH that than the antigen binding activity at a second pH such as one where antigen-binding activity is lower at pH 5.8 than at pH 7.4, wherein the ratio of the KD value for antigen-binding activity at pH 5.8 to the KD value for antigen-binding activity at pH 7.4 is 2 or more (claim 1). 
Any remaining differences between the specific KD9pH5.8)/KD(pH7.4) ratios which are considered a measure of better binding affinity at pH7.4 versus pH 5.8 (a better binding at pH 7.4 would correspond to a lower KD value at pH7.4/denominator versus a higher KD at pH5.8 in the numerator, are considered as optimization well within the skill of the art given the claims of the ’947 which teach such KD ratios of 2 or more as well as the teachings of over Ito and Bartholomew and the secondary references recited as discussed supra.
Remaining differences such as those contained in currently claim 54 is also considered optimization well within the skill of the ordinary artisan as has been discussed supra with respect to Krummen, Ward and GE Healthcare Biocore Sensor Surface Handbook which teach buffer conditions for surface plasmon resonance which are nearly identical to those currently claimed for measuring the binding between antibodies and their ligands. 
12. No claim is allowed.
13. Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
Daniel E. Kolker can be reached on (571) 272-3181. The fax number for the organization where this application or proceeding is assigned is 571-273-8300.

Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.   For more information about the PAIR system, see http://pair-direct.uspto.gov.  Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free).

July 13, 2021

/JAMES  ROGERS/
Examiner, Art Unit 1644

/DANIEL E KOLKER/Supervisory Patent Examiner, Art Unit 1644